Citation Nr: 1338410	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-31 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to August 1961.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The claim for a gastrointestinal disability was initially described as entitlement to service connection for residuals of appendectomy.  In written correspondence and in oral testimony before the Board, the Veteran referred to persistent stomach problems and gastrointestinal pain since his in-service appendectomy.  Accordingly, the Board has recharacterized the claim as styled above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In October 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

A remand is necessary to address deficiencies in VA examinations of record and to obtain outstanding treatment records.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain all treatment records from Dr. N.K. from November 2009 to the present; and any treatment or surgical records from Dr. M. (see October 2009 VA outpatient treatment record in which the Veteran reported that he was scheduled for surgery with Dr. M. for questionable adhesions).  All attempts to procure such records must be documented in the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records from the Shreveport VA Medical Center (VAMC) and Monroe Community Based Outpatient Clinic (CBOC) dated since April 2012.  

3.  After the development requested in items (1) and (2) above is completed, return the claims file to the VA examiner who conducted the August 2012 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service noise exposure and rock debris in his ears while serving as a demolition specialist.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then schedule the Veteran for a VA gastrointestinal examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current disabilities of the gastrointestinal system, to include duodenal ulcer, gastroesophageal reflux disease (GERD), and adhesions.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently identified gastrointestinal disability is causally related to the Veteran's active service, to include in-service treatment for appendicitis, gastroenteritis, and a duodenal ulcer.  The rationale for any opinions, with citation to relevant medical findings, must be provided.

5.  Thereafter, readjudicate the claims.  If either claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


